Not for Publication in West's Federal Reporter

             United States Court of Appeals
                          For the First Circuit
No. 06-2111


                        SANDRA F. MASSIE, ET AL.,

                                 Petitioners,

                                        v.

                              ALBERTO GONZALES,
                              ATTORNEY GENERAL,

                                  Respondent.


                  ON PETITION FOR REVIEW OF AN ORDER
                  OF THE BOARD OF IMMIGRATION APPEALS


                                     Before

                          Boudin, Chief Judge,
                     Selya, Senior Circuit Judge,
                 and Stafford,* Senior District Judge.


     William A. Hahn and Hahn & Matkov on brief for petitioner.
     August E. Flentje, Attorney, Appellate Staff, Civil Division,
Peter D. Keisler, Assistant Attorney General, and Leonard
Schaitman, Attorney, Appellate Staff, Civil Division, on brief for
respondent.



                                 May 25, 2007




     *
         Of the Northern District of Florida, sitting by designation.
          Per Curiam.      Petitioners, Sandra F. Massie and her

husband, Franky Massie (collectively, "Petitioners"), seek review

of an order of the Board of Immigration Appeals ("BIA") affirming

the   Immigration    Judge's   decision     to   deny    Sandra     Massie's

application for asylum, withholding of removal, and protection

under the Convention Against Torture ("CAT").       Finding no merit to

Petitioners' arguments, we affirm the BIA's order and deny the

petition for review.

                                   I.

          Petitioners are natives and citizens of Indonesia—she of

the Ambonese ethnic group and he of Manadonese descent—who came to

the United States on tourist visas in December 2000.               After the

couple failed to leave the United States as required, Mrs. Massie

filed an application for asylum, withholding of removal, and relief

under CAT with the Immigration and Naturalization Service ("INS").1

Mr. Massie was listed as a rider on Mrs. Massie's application.

          In her asylum application, Mrs. Massie stated that she

did not want to return to Indonesia because she feared that she

would be persecuted based on her religion (Protestant) and her race

(Ambonese).2   She    explained   that    Christianity   was   a    minority



      1
      The functions of INS have since been transferred to the
Department of Homeland Security.
      2
      Mrs. Massey was born and raised in Jakarta, Indonesia,
although her family was originally from the Moluku islands in
eastern Indonesia, of which Ambon is a part.

                                  -2-
religion in Indonesia, that Muslim Jihadists had killed thousands

of Christians in 1998, that Christians continue to suffer because

of   their   minority   status,   that      there   is   no   safe    place   for

Christians to live in Indonesia, and that finding a job would be

difficult for her because of her religion and race.

             After being placed in removal proceedings, Petitioners

testified before an Immigration Judge ("IJ") at an asylum hearing.

Neither indicated that she/he had ever been detained, arrested, or

physically harmed while living in Indonesia.             Mrs. Massie described

some incidents of harassment and intimidation; Mr. Massie denied

having experienced any such incidents.

             Mrs.   Massie   stated   that,    while     driving     in   Jakarta

sometime in 1998, she had twice been accosted on a street by some

Muslim men who demanded money for "Jihad in Ambon."                On the first

occasion, the Muslims broke her car window before she agreed to

give them money.        On the second occasion, she gave them money

without further incident.       Describing a riot that had occurred in

her neighborhood in 1998, Mrs. Massie said that she was trapped in

her house for a period of time but that nothing had happened to her

home, which she said was "pretty safe" because of its location.

Speaking of her parents, who—along with her sister and her in-

laws—continue to live in Indonesia,3 Mrs. Massie said that they had



      3
      Mrs. Massie's parents, in-laws, and sister are—like the
Massies—practicing Christians.

                                      -3-
to meet and pray in a movie theater because a group of Jihadists

had forced the closure of their church.          Mrs. Massie did not

describe any other mistreatment suffered by her relatives in

Indonesia.

          Mrs. Massie also testified that her brother had died

following a 1983 automobile accident.        She speculated that her

brother—a Christian—died because he received untimely, substandard

care in a Muslim-dominated government hospital.

          Petitioners both testified about Mr. Massie's serious

medical problems.    Mrs. Massie said that, when they were living in

New Hampshire in 2002, her husband had undergone four operations on

his right lung.     While admitting that he was not sure whether any

additional surgery would be needed, Mr. Massie said that his doctor

was then concerned about a spot on his left lung.            Both Massies

said they doubted that the medical community in Indonesia could or

would provide the same level of care that Mr. Massie had received

in the United States.

          When Mrs. Massie attempted to testify about conditions in

Ambon, Respondent's counsel objected, noting that Mrs. Massey had

no personal knowledge about conditions in Ambon because neither she

nor her husband had ever lived in Ambon.        The IJ sustained the

objection,   explaining   that   country   reports   would    suffice   to

describe current conditions in Ambon.

          The IJ denied Petitioners' asylum claim, finding that


                                  -4-
Petitioners failed to establish either past persecution or a

reasonable basis for fear of future persecution.            The IJ also

determined that, because they failed to satisfy the standard for

asylum eligibility, Petitioners necessarily failed to satisfy the

higher standards for withholding of removal and for relief under

CAT.   The BIA affirmed the IJ's denial of all three claims, finding

that Petitioners failed to satisfy their burdens of proof with

regard to all of the relief sought.

            On appeal to the BIA, Petitioners complained that a

portion of the testimony before the IJ—specifically, Mrs. Massie's

testimony concerning the death of her brother—was missing from the

appellate record. The BIA denied Petitioner's request for an order

directing a full transcription, explaining that Petitioners had

failed to allege that the missing testimony would "somehow turn the

case." Indeed, the BIA noted that, in denying Petitioners' claims,

the IJ had relied not on Mrs. Massie's testimony regarding her

brother's medical treatment but on the lack of corroboration.

                                   II.

            Our review, directed to the BIA's decision, is de novo on

questions    of   law   but   deferential   as   to   factual   findings.

Mukamusoni v. Ashcroft, 390 F.3d 110, 119 (1st Cir. 2004).

            Asylum applicants bear the burden of proving that they

are unable or unwilling to return to their home country "because of

persecution or a well-founded fear of persecution on account of


                                   -5-
race, religion, nationality, membership in a particular social

group,   or    political    opinion."       8   U.S.C.    §   1101(a)(42)(A).

Applicants may meet this burden by (1) demonstrating a well-founded

fear of future persecution; (2) by establishing past persecution,

in which case a rebuttable presumption of a well-founded fear of

persecution arises; or (3) by demonstrating "compelling reasons for

being unwilling or unable to return to the country arising out of

the severity of the past persecution."            Mukamusoni, 390 F.3d at

119; 8 C.F.R. § 208.13(b)(1)(ii) (1997).

             Because the word "persecution" has not been defined by

statute, the Attorney General, acting through the BIA, has the

authority to give content to the word in the first instance.

Bocova v. Gonzales, 412 F.3d 257, 263 (1st. Cir. 2005).               Although

the BIA has chosen to determine what constitutes persecution on a

case-by-case basis, it is clear that the term "requires that the

totality of a petitioner's experiences add up to more than mere

discomfiture, unpleasantness, harassment, or unfair treatment."

Nikijuluw v. Gonzales, 427 F.3d 115, 120 (1st Cir. 2005); see also

Topalli v. Gonzales, 417 F.3d 128, 132 (1st Cir. 2005) (upholding

the BIA’s finding of no persecution where petitioner was arrested,

detained, and beaten on seven occasions); Bocova, 412 F.3d at

263-64 (upholding the BIA’s finding of no persecution where the

petitioner was twice arrested, beaten, and threatened with death,

with   one    of   those   beatings   causing    the     petitioner   to   lose


                                      -6-
consciousness and to be taken to the hospital); Guzman v. INS, 327

F.3d 11, 15-16 (1st Cir. 2003) (affirming the BIA's determination

that a serious beating did not amount to persecution).          The term,

moreover, "always implies some connection to government action or

inaction."    Nikijuluw, 427 F.3d at 120-21 (quoting Harutyunyan v.

Gonzales, 421 F.3d 64, 68 (1st Cir. 2005)).

           Here, the BIA found that Petitioners utterly failed to

establish either past persecution or a well-founded fear of future

persecution.       Given the precedents and the evidence produced by

Petitioners, this court must accept the BIA's fact-based findings.

Clearly,     the   past   incidents   of    discrimination   described   by

Petitioners—sporadic incidents involving no physical abuse—did not

"add up to more than mere discomfiture, unpleasantness, harassment,

or unfair treatment."         Nikijuluw, 427 F.3d at 120.         Just as

clearly, Petitioners offered nothing to establish a well-founded

fear of future persecution.

           Petitioners complain that the BIA erred (1) by failing to

order the transcription of the missing portion of Mrs. Massie's

testimony regarding her brother's 1983 death; (2) by requiring

corroboration of Mrs. Massie's testimony regarding the cause of her

brother's death; and (3) by affirming the IJ's evidentiary ruling

prohibiting Mrs. Massie from testifying about conditions in Ambon,

where she never lived. According to Petitioners, "there would have

been a finding of past persecution" had the BIA not committed such


                                      -7-
errors.   We disagree.

           Where there is a failure of transcription, we have held

that a claimant "must show 'specific prejudice to his ability to

perfect an appeal' sufficient to rise to the level of a due process

violation."    Kheireddine v. Gonzales, 427 F.3d 80, 85 (1st Cir.

2005) (quoting United States v. Smith, 292 F.3d 90, 97 (1st Cir.

2002)).   There can be no prejudice if the missing portion of the

transcript is not material to the issue on review, if the missing

material can be derived from other sources, or if the transcription

failure makes no difference to the outcome of the review.          Id. at

85-86. Here, Petitioners make no effort to explain how the missing

testimony differed from other material in the record (i.e., Mrs.

Massie's affidavit describing the incident involving her brother).

They do not identify anything in the missing testimony that would

draw   into   question   the   IJ's    conclusion   that   Mrs.   Massie's

assertion—that her brother was denied timely, appropriate medical

treatment based on his race and religion—was speculative at best.

They altogether fail to demonstrate that the outcome of the case

would have been different had the BIA had the benefit of the

missing transcript.      Quite simply, their claim of error in this

regard is meritless.

           The IJ's evidentiary ruling refusing to allow Mrs. Massie

to testify about conditions in Ambon is reviewed for abuse of

discretion.    Sharari v. Gonzales, 407 F.3d 467, 476 (1st Cir.


                                      -8-
2005).    Because neither Mrs. Massie nor Mr. Massie ever lived in

Ambon, they had no first-hand knowledge about the conditions in

Ambon.    The IJ did not abuse his discretion in refusing to admit

such testimony; and the BIA did not err in upholding the IJ's

ruling.

           An IJ is not required to accept as true an asylum

applicant's speculation as to the cause of an event.         Ziu v.

Gonzalez, 412 F.3d 202, 204 (1st Cir. 2005).   Here, both the IJ and

the BIA were correct in concluding that Mrs. Massie's speculation

about the cause of her brother's death lacked "the requisite degree

of specificity to sustain the petitioner’s burden of proof" without

some sort of corroboration.    Aguilar-Solis v. INS, 168 F.3d 565

(1st Cir. 1999).    Even if poor treatment were presumed based on

Mrs. Massie's lay testimony, Mrs. Massie could do no more than

surmise that her brother's allegedly poor treatment was the result

of his race and/or religion. Furthermore, it was apparent from Mr.

Massie's testimony that his concerns about medical treatment in

Indonesia were based not on any fear that he would obtain poor

medical treatment because of his ethnicity or religion but rather

on his perception that nobody in Indonesia could give him the

quality of care that he received in the United States.    Under the

circumstances, it was not error to require corroboration.

                                III.

           For the reasons stated above, we AFFIRM the BIA's order


                                -9-
and DENY Petitioners' petition for review.4




     4
      Although it appears that Petitioners do not challenge the
BIA's decision upholding the IJ's denial of Petitioners'
withholding of removal and CAT claims, we note that our decision
regarding asylum dooms any such challenge. See Alvarez-Flores v.
INS, 909 F.2d 1, 4 (1st Cir. 1990) (explaining that "[s]ince the
standard for withholding deportation is more stringent, a
petitioner unable to satisfy the asylum standard fails, a fortiori,
to satisfy the former"); Orelien v. Gonzales, 467 F.3d 67, 73 (1st
Cir. 2006) (explaining that, "[i]n order to find sanctuary under
the CAT, . . . an alien must show that he will more likely than not
be tortured upon returning to his homeland," "torture" being
defined as "any act by which severe pain or suffering, whether
physical or mental, is intentionally inflicted on a person").


                               -10-